[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO DISMISS
Defendants move to dismiss this case for lack of subject matter jurisdiction. The plaintiffs in their complaint allege a violation of section 9-374 of the Connecticut General Statutes. Clearly, the court has subject matter jurisdiction to determine whether the statute has been violated.
Defendants also move to dismiss the case claiming that there has been insufficiency of process. They claim that each member of the Berlin Town Committee should have been served. They cite General Statutes 52-57(a) for this proposition. However, that statute is inapplicable. The court finds that General Statutes 52-57(e) is the appropriate statute and that the service was not defective.
The Motion to Dismiss is denied.
ALLEN, J. CT Page 1015